Citation Nr: 0313557	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic lumbar 
syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from May 1976 
to August 1976, and from June 1981 to July 1991.  The 
appellant thereafter served as a member of the Louisiana Army 
National Guard until September 1998.  He is an attorney and 
has represented himself throughout the course of the appeal.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated August 17, 2000, 
the Board, in part, denied the appellant's lumbar spine 
service connection claim as not well grounded, upholding the 
RO.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In March 2001, the parties filed a Joint Motion for 
Remand and requested a stay of proceedings pending a ruling 
on the Joint Motion.  The basis for the Motion for Remand was 
that the Court's holding in Holliday v. Principi, 14 Vet. 
App. 280 (2001), required a return of the case to the Board 
because the issue of whether the newly enacted statutory 
requirements relating to the duty to assist were satisfied in 
this case had to be addressed by the Board in the first 
instance.  An Order of the Court, dated in March 2001, 
granted the Joint Motion and vacated the Board's decision.  
The issue on appeal was remanded pursuant to the provisions 
of 38 U.S.C.A. § 7252(a).

The Board notes that service connection for right ear hearing 
loss was granted by its decision of August 2000.  In that 
decision, the Board also remanded the issue of entitlement to 
an initial compensable evaluation for left ear hearing loss.  
The last rating decision of record, dated in June 2002, does 
not reflect any action by the RO on either of these two 
issues.  These matters are referred to the RO for appropriate 
action, including action consistent with the portion of the 
Board's August 17, 2000, decision that was not vacated by the 
Court.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

In addition, the Court has clarified the scope of the duty to 
assist provisions contained in the VCAA.  In particular, the 
Court has found that the provisions of 38 U.S.C.A. § 5103(a) 
must be fulfilled satisfactorily before a case is ready for 
Board review.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370, 373-
374 (2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should obtain verification of 
the appellant's periods of active duty, 
ACDUTRA, and INACDUTRA with the Louisiana 
State Army National Guard between 1991 
and 1998.  The RO should also obtain 
personnel records from all of the 
appellant's periods of duty, whether 
active duty, ACDUTRA or INACDUTRA, in the 
Louisiana Army National Guard, as well as 
the rest of the appellant's service 
medical records.  It appears that the 
appellant's NG unit is the 812th Medical 
Company (Air Ambulance), 6401 South Shore 
Harbor Drive, Building 101, New Orleans, 
Louisiana 70126-8001.

3.  The RO should obtain the appellant's 
medical records from the Lyster Army 
Community Hospital in Ft. Rucker, AL for 
any treatment for low back pain from 1991 
to the present.

4.  The RO should ask the appellant to 
provide a list of the names and addresses 
of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated the appellant for low back 
pain from 1991 to the present.  In 
particular, the appellant should identify 
the providers who treated him after his 
November 1996 automobile accident.  
Provide the appellant with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified, including the providers who 
treated him after his November 1996 
automobile accident and in particular, 
Dr. Roy E. Kadel, 2665 Pleasant Valley, 
Mobile, AL 36606, for the period from 
1990 to the present.

When the appellant responds, the RO 
should obtain records from each health 
care provider the appellant identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and VA doesn't 
have affirmative evidence that they don't 
exist, inform the appellant of the 
records that VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that VA will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

5.  After the above gathering of records 
is completed, and whether or not records 
are received which are pertinent, the RO 
should arrange for the appellant to be 
examined by an orthopedist and a 
neurologist if available, to determine 
the etiology, nature and severity of any 
lumbar spine pathology.  The claims file 
and a copy of this Remand are to be 
furnished to the examiners for review in 
conjunction with the examinations.  All 
appropriate testing deemed necessary 
should be performed.  The examiners are 
requested to review the pertinent medical 
records, and provide a written opinion as 
to the presence, etiology and onset of 
any lumbar spine pathology.  
Specifically, the examiners are requested 
to provide an opinion as to whether it is 
as likely as not that any documented 
lumbar spine pathology is related to 
symptoms or signs the appellant may have 
had in service or within one year of 
service separation.  The examiners should 
also discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation are the 
first manifestations of said lumbar spine 
pathology, as well as the approximate 
date of onset thereof.

The examination reports should include a 
detailed account of all manifestations of 
low back pathology present, including any 
arthritis.  The examiners should describe 
to what extent, if any, the appellant has 
any low back deformity, any degenerative 
changes, an altered gait or reduced 
function in the low back that is 
attributable to, or related to, any 
injury or incident suffered during his 
active service, any injury or incident 
suffered prior to service, any disease or 
incident suffered after service, or to a 
combination of such causes or to some 
other cause or causes.  

The examiners should discuss the 
appellant's history of hard helicopter 
landings in service and the National 
Guard, the November 1996 motor vehicle 
accident that resulted in trauma to the 
lumbosacral spine and the September 2000 
chiropractor opinion concerning that 
injury.

6.  If the appellant does not report for 
the examination(s), the RO should make 
the necessary arrangements in order to 
solicit response to the requested medical 
opinions directly from the appropriate VA 
specialist(s).

7.  Thereafter, the RO should 
readjudicate the appellant's claim, with 
consideration of the evidence obtained by 
the Board.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


